Citation Nr: 1000637	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) secondary to personal assault.

2.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In September 2004, 
the RO denied service connection for PTSD.  The RO denied 
service connection for erectile dysfunction in May 2006.  

The PTSD claim has been considered with respect to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued 
by a claimant includes any diagnosis that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  The 
Veteran originally claimed service connection for PTSD and 
depression.  The RO denied service connection for depressive 
disorder in September 2004 and the Veteran did not appeal 
this issue.  Therefore, the issue of service connection for 
depressive disorder is not on appeal.  As there are no other 
psychiatric diagnoses of record other than PTSD, major 
depressive disorder, and dysthymia, the psychiatric issue for 
consideration is only PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence is at least equally-balanced in terms of whether 
the diabetes mellitus aggravated the Veteran's erectile 
dysfunction.  





CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, 
secondary to diabetes mellitus type II are met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (effective prior to October 10, 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for erectile 
dysfunction, which he contends is secondary to his service-
connected diabetes mellitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 2002 private medical record notes a diagnosis of 
diabetes mellitus type II.  The Veteran was granted service 
connection for this condition in April 2004.

An October 2004 VA examination report notes that the claims 
file was reviewed.  The Veteran reported onset of erectile 
dysfunction about 10 years ago and for the past 7 to 8 years, 
it was complete erectile dysfunction.  He reported that he 
had been diagnosed with diabetes around 2002 by his private 
physician.  After examining the Veteran, the examiner gave a 
diagnosis of erectile dysfunction multifactorial with a 
history of longstanding pre-existing hypertension.  The 
erectile dysfunction had existed for 10 years with onset of 
diabetes about 2 to 3 years ago.  The examiner commented that 
diabetes was a known cause of and also aggravated erectile 
dysfunction.  The examiner also noted that the Veteran had a 
longstanding history of depression for 30 to 35 years as well 
as antidepressant therapy for the past one year, which also 
was contributory to his erectile dysfunction.  The opinion 
was signed by a primary care staff physician.

Separate October 2004 VA treatment records note that the 
Veteran had had problems with his left testicle since he was 
a child from an injury.

Another VA physician submitted a note in January 2006 that 
the Veteran had been treated for erectile dysfunction at 
their clinic and the examiner felt that this was likely due 
to his diabetes and not his psychiatric medications or his 
blood pressure medications.

In April 2006, a VA examination report shows the Veteran 
stated that approximately five years ago he began to 
experience difficulty in achieving and maintaining an 
erection.  He stated that this condition was progressive and 
about three years ago he became unable to achieve vaginal 
penetration, ejaculation, or orgasm.  He had tried Viagra and 
Vardenafil and they were not effective.  Physical examination 
of the genitalia was normal.  The diagnosis was erectile 
dysfunction as likely as not secondary to type II diabetes.  
The opinion was signed by a physician assistant and co-signed 
by a physician.

The record shows that the Veteran's erectile dysfunction 
predated his diabetes mellitus; thus, the diabetes mellitus 
is not shown to have caused the erectile dysfunction.  
However, four medical professionals including three 
physicians have determined that the Veteran's erectile 
dysfunction is related to and/or aggravated by the diabetes 
mellitus.  The Veteran also has reported that the 
symptomatology associated with his erectile dysfunction has 
worsened in the past few years, which was approximately 
contemporaneous with his diagnosis of diabetes mellitus.  The 
evidence in this case is at least equally-balanced in terms 
of whether the diabetes mellitus aggravated the Veteran's 
erectile dysfunction.  

Therefore, service connection for erectile dysfunction, 
secondary to diabetes mellitus is warranted.
 
The Veteran's service connection claim for erectile 
dysfunction, secondary to diabetes mellitus type II has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for erectile dysfunction, 
secondary to service-connected diabetes mellitus type II is 
granted, subject to the rules and payment of monetary 
benefits.


REMAND

The Veteran seeks service connection for PTSD due to personal 
assault in service.  On a July 2005 VA individual therapy 
record for his diagnosis of PTSD and marijuana dependence in 
remission, the Veteran indicated that he would be receiving 
social security disability payments including a check for 
retroactive payment.  On a July 2006 income-net worth and 
employment statement, the Veteran indicated that he was 
receiving benefits from the Social Security Administration 
other than SSI or Railroad Retirement Board.  The record does 
not reflect that efforts have been made to obtain the records 
from the Social Security Administration (SSA).  

VA is required to obtain evidence from other agencies, 
including decisions by administrative law judges from the 
SSA.  Baker v. West, 11 Vet. App. 163, 169 (1998); 38 C.F.R. 
§ 3.159(c)(2).  As VA is on notice that the Veteran has been 
awarded SSA disability benefits, VA has an obligation to 
obtain these records regardless of whether the Veteran 
specifically requests VA to obtain such records or identifies 
the relevance of the records.  

Accordingly, the case is REMANDED for the following action:

1.  Request SSA disability records for the 
Veteran that were reportedly awarded in 
2005 and associate the records with the 
claims file.  A response from the SSA is 
required.

2.  Thereafter, any additional development 
deemed necessary should be obtained and 
the claim readjudicated.  If the benefit 
sought remains denied, a supplemental 
statement of the case should be provided 
and a reasonable period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


